Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed before the mailing date of the first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-8, 11-13, 15-18, and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record appear to teach, suggest, or make obvious the combination of features recited.
[CLM 1, 3-8, 11-13, 15-18]
	Claim 1 recites:
	1. A method comprising:
providing a first cache of a first size at a first site of a content delivery network ("CDN") that receives demand in excess of a threshold amount;
providing a second cache of a smaller second size at a second site of the CDN that receives demand less than the threshold amount, wherein the second site comprises a plurality of different devices that cache different subsets of the files requested from the second site;
caching files requested from the first site to the first cache based on a static caching policy that remains unchanged in response to changing request behavior; and
caching files requested from the second site to the second cache based on a dynamic caching policy that changes which files are cached in response to changing request behavior, wherein caching files requested from the second site comprises:
changing from a first caching policy, that each device of the plurality of different devices uses to cache the subsets of the files, to a second caching policy in response to the changing request behavior, and
wherein the second caching policy prioritizes caching of files with at least one different characteristic than the first caching policy.

	The cited prior art of record teaches or suggests various features claimed, however, none of the cited prior art of record teach, suggest, or make obvious the particular combination of features recited.
	The claims, as a whole, are directed to providing a quantity of cache resources and a suitable cache admission policy based on the classification of the site, the classification based on identifying sites as high demand sites or low demand sites. Such subject matter is similarly discussed with regard to super-POP and nano-POP elements at [SPEC, 0089-0093]. A salient feature is the use of a dynamic cache policy that changes the files to be cached in response to changes in request behavior at lower demand sites having smaller caches, while continuing to employ static cache policies in the high capacity, high demand sites. Hence, the claims are directed to providing a particular cache size and cache policy in connection with a site’s demand expectations.
	Individual elements of the claims were known:
	Khakpour US 2015/0350365 teaches:
	A CDN comprising sites which may constitute caching servers of some size:
		Network employing content caching [Khakpour 0003].
	The plurality of sites being distributed geographically, as a given requestor potentially sees a different geographical proximity to each site [Khakpour, 0003].
		Plural, different caching servers within a network [Khakpour, 0003]. 
		Caches being of finite size [Khakpour, 0004].
Each caching server employing some caching policy:
		Employing caching methodologies in caching servers [Khakpour, 0004].
		Cache admission policies [Khakpour, 0005].
		LRU and LFU based eviction policies [Khakpour, 0006-0007].
	Static cache policies being known:
LRU/LFU caching [Khakpour, 0006], which behave statically even in the face of changing demand, e.g. by maintaining the same set of rules (LRU/LFU), possibly leading to inefficiencies [Khakpour, 0007].

	Dynamic cache policies being known:
Probabilistic caching, where the policy dynamically adapts to changing request behavior by adjusting the probability values based on incoming requests [Khakpour, 0011].

	Burkard US 2011/0047317 discloses:
	Multiple tiers of servers in the CDN [0062]
Static, LRU-based cache admission algorithm [0003].
Dynamic, hit and recency weighted cache admission algorithm [0004, 0015; 0046-0056].

Burkard generally discloses a set of content servers organized to serve client requests. A set of edge servers may each serve a geographical area. Larger 2nd tier servers serving the edge servers, and finally 3rd tier servers serving the 2nd tier servers, where the amount of content cached or available at each tier is smallest at the edge tier and largest at the 3rd tier (“may store (or otherwise be capable of obtaining) all of the information available via server 310.” [0062]).
	Burkard does not specifically identify a particular demand threshold associated with each site being allocated of larger caches. However, the skilled artisan would likely have reasoned that high cache capacities should be matched with high demand expectations as a matter of optimizing the allocation of resources to where they are needed.
	Further, while none of the cited prior art of record specifically teach or suggest specifically applying static caching policy to sites having a large cache and high demand while applying dynamic caching policy to sites having a small cache and low demand, these classes of caching policies were known in the art and could have been combined with caching servers to produce predictable results.
However, the claims further recite:
wherein caching files requested from the second site comprises:
changing from a first caching policy, that each device of the plurality of different devices uses to cache the subsets of the files, to a second caching policy in response to the changing request behavior, and
wherein the second caching policy prioritizes caching of files with at least one different characteristic than the first caching policy.
	None of the cited prior art of record appear to teach or suggest the combination of the particular CDN comprising sites of different cache capacities and cache policies, and where the sites having lower cache capacity comprise a plurality of different devices to cache different subsets of the files and adapt to changing request behavior by changing to a different cache policy which favors files with a different characteristic.
	Accordingly, claim 1 is allowed.
	Claims 3-8, 11-13, 15-18 recite similar subject matter and are allowed on similar grounds.

[CLM 21-24]
	Claim 21 recites a similar CDN as that of claim 1, and further recites:
	wherein caching the files requested from the second site comprises:
caching a first set of the files to the second cache based on the first set of files being selected for caching by a first caching policy set as the dynamic caching policy during a first time;
determining that a cache-hit ratio of the second cache is less than a performance threshold after the first time;
replacing the first caching policy with a second caching policy in response to determining that the cache-hit ratio is less than the performance threshold; and
caching a second set of the files to the second cache based on the second set of files being selected for caching by the second caching policy set as the dynamic caching policy during a second time.
	Regarding claim 21, Khakpour further discusses adjusting a parameter of a probabilistic cache policy based on performance measures during the day [0050; 0016-0017]. However, although Khakpour discloses making adjustments to parameters of a caching policy, Khakpour is silent to replacing the caching policy in response to the cache hit ratio falling below a threshold. None of the other cited prior art cure this deficiency, particularly in the context of a site comprising a relatively small cache in the CDN claimed.
	Accordingly, claim 21 is allowed. Claims 22-24 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim US 8,583,763
C1, p1-2
CDN shortens transmission distances, improving performance
CDN caching servers may differ in terms of geographic proximity, latency, jitter, packet loss, load, capacity, and responsiveness
C2, p2
CDN: Distributed cache
C2, p3
Edge server-level optimizations


McHenry US 2003/0115281
ABST
Edge servers provided a multi-proxy cache
Cache may be limited to storing content of predefined origin servers
Content replacement policies specified for different classes of content
Fig. 1
Depiction of edge servers and origin servers


Whyte US 2012/0159558
0029
Different parts of the CDN may have caches of different size
Edge cache may be 100TB
Middle-tier cache may have 500TB


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136